DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-12, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raible (S. Raible et al. Wafer Level Packaging of Micromachined Gas Sensors, IEEE Sensors Journal, Vol. 6, No. 5, October 2006, page 1232-35) in view of Kovacs (G.T.A. Kovacs, Bulk Micromachining of Silicon, Proceedings of the IEEE, 1998(86), page 1536-51).
Regarding claim 1, Raible teaches a method for manufacturing a gas sensing device (Fig. 2; page 1232, Col. 2, para. 4, line 6: Micromachined gas sensor), the method comprising:
forming a dielectric membrane (Fig. 2: Si3N4 membrane; page 1232, Col. 2, para. 4, line 4: a dielectric membrane) on a semiconductor substrate (Fig. 2: as annotated; page 1232, Col. 2, para. 4, lines 1-2: the drop-coated gas sensors are fabricated on silicon wafers) comprising a cavity portion (page 1233, Col. 1, para. 2, lines 12-13: the silicon wafer has a bulk-etched cavity from the bottom side; here the );
forming a heater (Fig. 2: heater; page 1232, Col. 2, para. 4, lines 2-3: a platinum-heating element) located within or over the dielectric membrane (Fig. 2: showing the heater is on the Si3N4 membrane); 
forming a material (Fig. 2: sensing layer) for sensing a gas (page 1232, Col. 2, para. 3, line 6: the gas-sensitive metal oxide material) on a side of the dielectric membrane (Fig. 2: showing the sensing layer on the upper side of the Si3N4 membrane);
forming a support structure (Fig. 3: the Pyrex filter support) near the material (Fig. 3: showing the Pyrex filter support near the sensing layer, i.e., the thick-film SnO2 layer), wherein the support structure comprises an inorganic material (the Pyrex is glass, an inorganic material); and
forming a gas permeable region coupled to the support structure in order to protect the material (Fig. 3: indicating the inside space of the base, Pyrex filter support, and diffusion filter membrane coupled to the Pyrex filter support that protects the thick-film SnO2 layer inside the space). 

Raible does not explicitly disclose the cavity portion is bulk-etched.
However, Kovacs teaches bulk silicon etching techniques, used to selectively remove silicon from substrates, have been broadly applied in the fabrication of micromachined sensors, actuators, and structures ([Abstract] lines 1-3).  The newly introduced dry etching methods compatible with complementary metal-oxide-semiconductors, and the bulk micromachining will remain in popularity ([Abstract] lines 7-9).  Thus, Kovacs teaches bulk-etching technique is a popular way to selectively remove silicon from substrate for fabrication of micromachined sensors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raible by using bulk-etching technique to obtain a bulk-etched cavity portion as taught by Kovacs because bulk-etching is a popular way to selective remove silicon for fabrication of micromachined sensors ([Abstract] lines 1-3) that is compatible with complementary metal-oxide-semiconductor and will remain in popularity ([Abstract] lines 7-9).  Applying a known technique to a known method ready for improvement to yield predictable results is prima facie obvious. MPEP 2141(III)(D).

Regarding claim 2, Raible teaches wherein the support structure is attached by wafer bonding (Fig. 1: bond Pyrex to substrate wafer; Fig. 3: indicating the Pyrex filter support attached to the micro-machined substrate via bonding pads).

Regarding claim 3, Raible and Kovacs disclose all limitations of claim 1 as applied to claim 1.  Raible and Kovacs do not explicitly disclose a gas permeable layer is attached to the support structure, before the support structure is attached by wafer bonding.
However, Raible teaches the support structure is attached by wafer bonding (Fig. 1: bond Pyrex to substrate wafer; Fig. 3: indicating the Pyrex filter support attached to the micro-machined substrate via bonding pads), and then a gas permeable layer (Fig. 1: diffusion membrane; Fig. 3: diffusion filter membrane) is attached to the support structure (Fig. 3: indicating the diffusion filter membrane is attached to the Pyrex filter support).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raible and Kovacs by exchanging the sequence of attaching the gas permeable layer to the support structure and attaching the support structure by wafer bonding because selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), see also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). MPEP 2144.04(IV)(C).

Regarding claim 4, Raible teaches wherein forming the dielectric membrane comprises forming the dielectric membrane such that it is supported along its entire perimeter by the semiconductor substrate (Fig. 2: showing the semiconductor substrate supporting the Si3N4 membrane along its entire perimeter).

Regarding claim 5, Raible teaches wherein forming the dielectric membrane comprises using an etching technique to back-etch the semiconductor substrate to form the bulk-etched cavity portion (Fig. 2: showing the bulk-etched cavity portion is on the bottom side opposite to the side that the sensing layer is disposed; here the side of sensing layer is deemed to be the front and the bottom side of the silicon substrate, and thus the bulk-etched cavity portion is deemed to be back-etched of the silicon substrate).

Regarding claim 6, Raible and Kovacs disclose all limitations of claim 5 as applied to claim 5.  Raible does not explicitly disclose wherein the etching technique is DRIE.
However, Kovacs teaches bulk silicon etching technique has three categories in terms of the state of the etchant: wet, vapor, and plasma ([Abstract] lines 1, 10-11). The etchants of vapor and plasma are referred to as “dry” etchants (page 1536, Col. 2, para. 2, lines 3-4).  A very-high aspect-ratio silicon etching method referred to as deep (D)RIE relies on a high density plasma source and an alternating process of etching and protective polymer deposition (page 1546, Col. 1, para. 7, lines 1-4), which is possible to be combined with fusion bonding to fabricate a wide variety of mechanical devices (page 1546, Col. 2, para. 3, lines 1-3).  Fig. 6 shows examples of single-crystal silicon structures fabricated using DRIE (Fig. 6).  Thus, Kovacs teaches an etching technique of DRIE.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raible by using the etching technique of DRIE as taught by Kovacs because DRIE using a high-density plasma source and an alternating process of etching and protective polymer deposition would achieve anisotropy on the order of 30:1 (page 1546, Col. 1, para. 7, lines 1-5) and maximum etch-depth capability of 1 mm (page 1546, Col. 2, para. 1, lines 3-4) and it is possible to combine DRIE with fusion bonding to fabricate a wide variety of mechanical devices (page 1546, Col. 2, para. 3, lines 1-3).  Applying a known technique to a known method ready for improvement to yield predictable results is prima facie obvious. MPEP 2141(III)(D).

Regarding claim 8, Raible teaches wherein the support structure (Fig. 3: Pyrex filter support) comprises a material comprising a glass (Pyrex is made of glass).

Regarding claim 9, Raible teaches wherein the semiconductor substrates forms the support structure (Fig. 2: the semiconductor substrate, i.e., the Si substrate, is deemed to be the support structure, which comprises an inorganic material, Si).

Regarding claim 10, Raible and Kovacs disclose all limitations of claim 1 as applied to claim 1.  Raible does not explicitly disclose wherein the dielectric membrane is only supported by one or more dielectric beam to connect the dielectric membrane to the semiconductor substrate.
However, Kovacs teaches a pyramidal pit etched down to a buried etch-stop layer in silicon with an undercut cantilever beam (Fig. 1(c)).  Another example of a suspended silicon n-well realized using electrochemically modulated TMAH etching of a CMOS integrated circuit (Fig. 3(a)), in which the dielectric membrane is supported by the oxide support beam and connected to the dielectric membrane of the semiconductor substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raible by incorporating an oxide support beam realized using electrochemically modulated TMAH etching as taught by Kovacs because this electrochemically modulated etching would achieve very accurate thickness control of membranes (page 1542, Col. 2, para. 1, last three lines).  Combining prior art elements, i.e., the dielectric beam, according to known methods, i.e., the electrochemically modulated etching, to yield predictable results is prima facie obvious. MPEP 2141(III)(A).

Regarding claims 11-12, Raible teaches the material is a gas sensing material (Fig. 2: sensing layer; page 1232, Col. 2, para. 3, line 6: the gas-sensitive metal oxide material).

Regarding claim 14, Raible and Kovacs disclose all limitations of claim 1 as applied to claim 1.  Raible further discloses the dielectric membrane is formed using an etching technique back-etching the semiconductor substrate (Fig. 2: showing the bulk-etched cavity portion is on the bottom side opposite to the side that the sensing layer is disposed; here the side of sensing layer is deemed to be the front and the bottom side of the silicon substrate, and thus the bulk-etched cavity portion is deemed to be back-etched of the silicon substrate).
Raible does not explicitly disclose wherein the etching technique is DRIE.
However, Kovacs teaches bulk silicon etching technique has three categories in terms of the state of the etchant: wet, vapor, and plasma ([Abstract] lines 1, 10-11). The etchants of vapor and plasma are referred to as “dry” etchants (page 1536, Col. 2, para. 2, lines 3-4).  A very-high aspect-ratio silicon etching method referred to as deep (D)RIE relies on a high density plasma source and an alternating process of etching and protective polymer deposition (page 1546, Col. 1, para. 7, lines 1-4), which is possible to be combined with fusion bonding to fabricate a wide variety of mechanical devices (page 1546, Col. 2, para. 3, lines 1-3).  Fig. 6 shows examples of single-crystal silicon structures fabricated using DRIE (Fig. 6).  Thus, Kovacs teaches an etching technique of DRIE.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raible by using the etching technique of DRIE as taught by Kovacs because DRIE using a high-density plasma source and an alternating process of etching and protective polymer deposition would achieve anisotropy on the order of 30:1 (page 1546, Col. 1, para. 7, lines 1-5) and maximum etch-depth capability of 1 mm (page 1546, Col. 2, para. 1, lines 3-4) and it is possible to combine DRIE with fusion bonding to fabricate a wide variety of mechanical devices (page 1546, Col. 2, para. 3, lines 1-3).  Applying a known technique to a known method ready for improvement to yield predictable results is prima facie obvious. MPEP 2141(III)(D).

Regarding claim 17, Raible teaches wherein the semiconductor substrate is a bulk silicon substrate (Fig. 2: showing the semiconductor substrate is a bulk Si substrate).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raible in view of Kovacs, and further in view of Forg (U.S. Patent Pub. 2011/0174978).
Regarding claim 7, Raible and Kovacs disclose all limitations of claim 1 as applied to claim 1.  Raible and Kovacs do not explicitly disclose wherein the support structure comprises a semiconductor material.
However, Forg teaches a thermal infrared sensor providing in a housing with optics and a chip with thermoelements on a membrane ([Abstract] lines 1-2).  The sensor cell 1 includes a support body 2, a membrane 3, a central sensitive region 4, etc., mounted on a bottom plate 10, which in turn is closed with a cap 12 (Fig. 1-2; [0056] lines 2-6).  The support body 2 consists of a substrate made of a semiconductor material, for example, silicon ([0056] lines 8-10).  Thus, Forg teaches a support structure comprises a semiconductor material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raible and Kovacs by substituting the Pyrex filter support with the one made of a semiconductor material as taught by Forg.  The suggestion for doing so would have been that semiconductor material, for example, silicon is a suitable material for being a support structure to form a chamber and support a membrane and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raible in view of Kovacs, and further in view of Wahl (U.S. Patent Pub. 2011/0260219).
Regarding claim 13, Raible and Kovacs disclose all limitations of claim 1 as applied to claim 1.  Raible and Kovacs do not explicitly disclose wherein the material is deposited as a gate electrode, or is electrically connected to the gate electrode of a field effect transistor (FET).
However, Wahl teaches a gas sensor to determine at least one property of a gas ([0005] line 1), including a component having a gas-sensitive layer, in particular a semiconductor component having a gas-sensitive layer ([0005] lines 3-4).  Such semiconductor components having a gas-sensitive layer are generally gas-sensitive field-effect transistors ([0005] lines 5-6).  The gas-sensitive field-effect transistor 3 includes a sensor body 7 (Fig. 1; [0032] lines 1-2), a source electrode 13, a drain electrode 15 (Fig. 1; [0032] lines 12-13), and a gate electrode 21 (Fig. 1; [0033] line 6).  A gas-sensitive coating 25, which is deposited on the gate electrode 21, serves to selectively adsorb, absorb, or chemisorb gas molecules or other analytes to be detected (Fig. 1; [0034] lines 1-3).  Thus, Wahl teaches the gas sensing material is deposited as a gate electrode (here, the gate electrode 21 and the gas-sensitive coating 25 are together deemed to be the gate electrode) or is electrically connected to the gate electrode (Fig. 1: indicating the gas-sensitive coating 25 deposited on the gate electrode 21 and thus electrically connecting with each other) of the field effect transistor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raible and Kovacs by incorporating the field-effect transistor into the semiconductor gas sensor as taught by Wahl because semiconductor gas sensor having a gas-sensitive layer are generally gas-sensitive field-effect transistors ([0005] lines 5-6).  As a result, the gas-sensitive layer would be the gate electrode or electrically connected to the gate electrode in the field-effect transistor gas sensor.  Combining prior art elements according to known methods to yield predictable results is prima facie obvious. MPEP 2141(III)(A).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raible in view of Kovacs, and further in view of Ali (U.S. Patent Pub. 2011/0174799).
Regarding claim 15, Raible and Kovacs disclose all limitations of claim 1 as applied to claim 1.  Raible further disclose forming the dielectric membrane using an etching technique to back-etch the semiconductor substrate (Fig. 2: showing the bulk-etched cavity portion is on the bottom side opposite to the side that the sensing layer is disposed; here the side of sensing layer is deemed to be the front and the bottom side of the silicon substrate, and thus the bulk-etched cavity portion is deemed to be back-etched of the silicon substrate).
Raible and Kovacs do not explicitly disclose wherein the dielectric membrane is formed by a front side etch of the semiconductor substrate.
However, Ali teaches a micro-hotplate comprising a sensor and one or more resistive heaters within the micro-hotplate arranged to heat the sensor ([Abstract] lines 1-3).  To fabricate micro-hotplates on a silicon substrate consisting of a micro-heater formed within a thin membrane layer (made of electrically insulating layers) can be formed by front or back-etching of part of the substrate ([0002] lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raible and Kovacs by substituting the back-etching with the etching from a front side to form the dielectric membrane as taught by Ali because the back-etching and front-etching are suitable and alternative etching techniques ([0002] lines 1-4).  Applying a known technique to a known method ready for improvement to yield predictable results is prima facie obvious. MPEP 2141(III)(D).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raible in view of Kovacs, and further in view of Gardner (U.S. 7,849,727).
Regarding claim 16, Raible and Kovacs discloses all limitations of claim 1 as applied to claim 1.  Raible and Kovacs do not explicitly disclose the heater is a resistive heater comprising a CMOS usable material comprising aluminium.
However, Gardner teaches an improved high-temperature gas-sensing semiconductor device (Col. 2, lines 3-4).  The gas-sensing semiconductor device is fabricated utilizing CMOS technology in order to provide gas sensing areas integrated with IC control circuitry in a single chip, each sensing area being a thin membrane formed by at least one thin insulating layer, a doped single crystal silicon layer acting as a resistive heater and a metal (e.g. aluminium, tungsten or copper) layer acting as a resistive track (Col. 4, lines 44-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Raible and Kovacs by substitute the heater with a resistive heater comprising aluminium as taught by Gardner.  The suggestion for doing so would have been that the CMOS material, aluminium, is a suitable material for being a resistive heater and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795